    Case 4:20-cv-00886-ALM Document 48 Filed 08/13/21 Page 1 of 1 PageID #: 2257




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


     SB IP HOLDINGS, LLC,
                                                             Civil No. 4:20-cv-00886-ALM
         Plaintiff,

               vs.                                            JURY TRIAL DEMANDED
    VIVINT SMART HOME, INC. and VIVINT
    INC.,

         Defendant and counterclaim plaintiffs,

               vs.

    SKYBELL TECHNOLOGIES, INC and SB
    IP HOLDINGS, LLC

         Counterclaim defendants.


                                               ORDER

           Pending before the Court is the Parties’ Joint Stipulation for Extension to file Sur-Reply

    and Certain Case Deadlines (Dkt. #47). After considering the motion, and for good cause

    appearing, the Court hereby GRANTS the extension.

           It is therefore ORDERED that Vivint Smart Home, Inc., and Vivint Inc. shall have until

    August 16, 2021 to file a sur-reply to the Motion to Dismiss for Improper Venue (Dkt. #40).
.   The Parties will exchange preliminary proposed claim construction and extrinsic evidence

    supporting the same on August 19, 2021 and the Parties will file Joint Claim Construction and

    Prehearing Statements on September 14, 2021.

           IT IS SO ORDERED.

          SIGNED this 13th day of August, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
